Case 4:19-cr-00309-ALM-KPJ Document 1 Filed 12/11/19 Page 1 of 7 PageID #: 1



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

UNITED STATES OF AMERICA §
                                             §
v.                             §

KATHE TRAN VO (1) §
JAMES TRAVIS TANNER (2) §
                                             §
                                                         No. 4:19CR
                                                         Judge
                                                                       3oq
MAXINE JULIETTE MITCHELL (3) §
JAMES ANTHONY MARZIOL1 (4) §
ZACHARIAH LOGAN CARL (5) §
MICHAEL LUKE ALLISON (6) §
MARY MARGARET MERRELL (7) §
STEWART ALBERT ELIZARDO (8) §                                          DEC 1 1 2019
                                     INDICTMENT                    Clerk, US. District Court
                                                              L- . Tex s Eastern

The United States Grand Jury charges:                         •C            -




                                        Co nt One
                                                        Violation: 21 U.S.C. § 846
                                                        (Conspiracy to Possess with Intent
                                                        to Manufacture and Distribute
                                                        Methamphetamine)

       From in or about September 2018, the exact date being unknown to the Grand Jury,

and continuing up to and including the date of the filing of this Indictment, in the Eastern

District of Texas and elsewhere, Defendants,

                               KATHE TRAN VO
                            JAMES TRAVIS TANNER
                          MAXINE JULIETTE MITCHELL
                          JAMES ANTHONY MARZIOLI
                           ZACHARIAH LOGAN CARL
                            MICHAEL LUKE ALLISON
                          MARY MARGARET MERRELL
                          STEWART ALBERT ELIZARDO

Indictment                                                                              Page 1
Case 4:19-cr-00309-ALM-KPJ Document 1 Filed 12/11/19 Page 2 of 7 PageID #: 2




did knowingly and intentionally combine, conspire, and agree ith each othe and with

other persons known and unknown to the United States Grand Jury, to distribute and

possess with the intent to distribute 5 00 grams o more of a mixture or substance containing

a detectable amount of methamphetamine or 50 grams or ore of methamphetamine

(actual) or 28 grams or more of an amount of a mixture or substance containing a detectable

amount of cocaine base or an amount of a mixture or substance containing a detectable

amount of cocaine, a violation of 21 U.S.C. § 841(a)(1).

       In violation of 21 U.S.C. § 846.

                                          Count Two

                                                 Violation: 18 U.S.C. § 924(c)
                                                 (Possession of a firearm in furtherance of
                                                 a drug trafficking crime)

       On or about eptember 18, 2019, in the Northern District of Tex s, Defendant

ZACHARIAH LOGAN CARL, did knowingly possess a firearm, namely: a Bushmaster

.223 Model XM15-E2S rifle, serial number L215669, in furtherance of a drug trafficking

crime for which he may be prosecuted in a Court of the United States, namely: conspiracy

to possess with intent to deliver methamphetamine, cocaine, and GHB and possession with

intent to distribute methamphetamine, cocaine and GHB in violation of Title 21 United

States Code, §§ 846, 841(a)(1).

       In violation of Title 18 United States Code, Section 924(c).




Indictment                                                                           Page 2
Case 4:19-cr-00309-ALM-KPJ Document 1 Filed 12/11/19 Page 3 of 7 PageID #: 3



                                      Count Three

                                                 Violation: 18 U.S.C. § 924(c)
                                                 (Possession of a firearm in fu therance of
                                                 a drug trafficking crime)

       On or about September 17, 2019, in the Northern District of Texas, Defendant

JAMES ANTHONY MARZIOLI, did knowingly possess a firea m, namely: a Hi-Point

Model C9 9mm handgun, serial number PI390758, in furtherance of a drug trafficking

crime for which he may be prosecuted in a Court of the United States, namely: conspiracy

to possess with intent to deliver methamphetamine and cocaine and possession with intent

to distribute methamphetamine and cocaine in violation of Title 21 United States Code, §§

846, 841(a)(1).

       In violation of Title 18 United States Code, Section 924(c).


                                       Count Four

                                                 Violation: 18 U.S.C. § 924(c)
                                                 (Possession of a firearm in furtherance of
                                                 a drug trafficking crime)

       On o about May 20, 2019, in the Northern District of Texas, Defendant KATHE

TRAN VO, did knowingly possess a firearm, namely: a Smith & Wesson .380 handgun,

serial number EBU7940., in furtherance of a drug trafficking crime for which she may be

prosecuted in a Court of the United States, namely: conspiracy to possess with intent to

deliver methamphetamine, heroin, cocaine and MDMA and possession with intent to




Indictment                                                                         Page 3
Case 4:19-cr-00309-ALM-KPJ Document 1 Filed 12/11/19 Page 4 of 7 PageID #: 4



distribute methamphetamine, heroin, cocaine and MDMA in violation of Title 21 United

States Code, §§ 846, 841(a)(1).

        In violation of Title 18 United States Code, Section 924(c).


             NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE

                    Criminal Forfeiture Pursuant to 21 U.S.C. § 853

        As a result of committing the offense charged in Count One of this Indictment, the

defendants shall forfeit to the United States any cash proceeds that i property

constituting, or derived from, proceeds obtained directly or indirectly, as the result of the

offense alleged in Count One of this Indictment, and any property they may have used or

intended to be used to commit or facilitate the offense.

                  Criminal Forfeiture Pursuant to 18 U.S.C. § 924(d)

         As a result of committing the felony offenses in violation of 18 U.S.C. § 924(c)

as alleged in Counts 2 through 4 of this Indictment, defendants, ZACHARIAH LOGAN

CARL, JAMES ANTHONY MARZIOLI and KATHE TRAN VO, shall forfeit to the

United States, pursuant to 18 U.S.C. § 924(d), all firearms and ammunition involved in

the offense, including but not limited to the follo ing:

    1. aBushmaster .223 Model XM15-E2S rifle, serial number L215669

   2. a Hi-Point Model C9 9mm handgun, serial number P1390758

   3. a Smith & Wesson .380 handgun, serial number EBU7940

   4. Any ammunition related to this case.




Indictment                                                                            Page 4
Case 4:19-cr-00309-ALM-KPJ Document 1 Filed 12/11/19 Page 5 of 7 PageID #: 5



        If any of the property described above as being subject to forfeiture as a result of

any act o omission of the defendants-

        (1) cannot be located upon the exercise of due diligence;

       (2) has been transferred or sold to, or deposited with a

               third person;

       (3) has been placed beyond the jurisdiction of the court;

       (4) has been substantially diminished in value; or

       (5) has been commingled with other property which

               cannot be subdivided without difficulty;

       it is the intent of the United States, pursuant to 21 U.S.C. § 853(p), to seek

forfeiture of any other property of the defendants up to the value of the above forfeitable

property, including but not limited to all property, both real and personal owned by the

defendants.

              By virtue of the commission of the offenses alleged in this Indictment, any

and all interest the defendants have in the above-described property is vested in and

forfeited to the United States.

JOSEPH D. BROWN A TRUE BILL
UNITED STATES ATTORNEY




Indictment                                                                              Pa e 5
Case 4:19-cr-00309-ALM-KPJ Document 1 Filed 12/11/19 Page 6 of 7 PageID #: 6




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION

UNITED STATES OF AMERICA                    §
                                            §
V.                                          §
                                            §
KATHE TRAN VO (1)                           §          No. 4T9CR
JAMES TRAVIS TANNER (2)                     §          Judge
MAXINE JULIETTE MITCHELL (3)                §
JAMES ANTHONY MARZIOLI (4)                  §
ZACHARIAH LOGAN CARL (5)                    §
MICPIAEL LUKE ALLISON (6)                   §
MARY MARGARET MERRELL (7)                   §
STEWART ALBERT ELIZARDO (8)                 §

                               NOTICE OF PENALTY

                                       Count One

Violation : 21 U.S.C. §§ 846, 841(a)(1)

Penalty: If 500 grams or more of a mixture or substance containing a detectable
              amount of methamphetamine o 50 grams or more of methamphetamine
              (actual), the penalty is not less than 10 years and not more that life
              imprisonment, a fine not to exceed $10 million, or both; supervised release
              of at least 5 years;

             If 50 grams or more of a mixture or substance containing a detectable
             amount of methamphetamine or 5 grams or more of methamphetamine
             (actual), or 28 g ams or more of a mixture or substance containing a
             detectible amount of cocaine base, the penalty is not less than 5 years and
             not more than 40 years imp isonment, a fine not to exceed $5 million, or
             both; supervised elease of at least 4 years.

             If less than 50 grams or mo e of a mixture or substance containing a
             detectable amount of methamphetamine or less than 500 grams of a mixture
             or substance containing a detectible amount of cocaine or less than 28
             grams of a mixture or substance containing a mixture or substance of


Indictment                                                                          Page 6
Case 4:19-cr-00309-ALM-KPJ Document 1 Filed 12/11/19 Page 7 of 7 PageID #: 7




             cocaine base, the penalty is not more than 20 years imprisonment, a fine not
             to exceed $1 million, or both; su ervised release of at least 3 years.




S ecial Assessment: $100.00



                              Counts Two, Three and Four

Violation: 18 U.S.C. § 924(c)(1)

Penalty: Imprison ent for a term of not less than 5 years which must be se ved
            consecutively to any other term of im risonment, a fine not to exceed
            $250,000; supervised release of not more than 3 years.



Special Assessment: $100.00




Indictment                                                                        Page 7
